FORBEARANCE AGREEMENT AND AMENDMENT THIS FORBEARANCE AGREEMENT AND AMENDMENT (hereinafter, this “Agreement”) made this 11th day of August, 2009 by and between: YA GLOBAL INVESTMENTS, L.P., formerly known as Cornell Capital Partners, LP (hereinafter, the “Lender”), a Cayman Island exempt limited partnership with offices located at 101 Hudson Street Suite 3700, Jersey City, New Jersey 07302; and CIRTRAN CORPORATION, also known as Cirtran Corp. (hereinafter, the “Borrower”), a Nevada corporation with its principal office located at 4125 S. 6000 W., West Valley City, Utah 84128. Background Reference is made to certain financing arrangements entered into by and between the Borrower and the Lender evidenced by, among other things, the following documents, instruments, and agreements (hereinafter, collectively, together with all other documents, instruments, and agreements executed in connection therewith or related thereto, as amended and in effect as of the date hereof, the “Financing Documents”): (a) Securities Purchase Agreement dated as of May 26, 2005, originally entered into by and between the Borrower and Highgate House Funds, Ltd. (hereinafter, “Highgate”) and thereafter assigned to the Lender (hereinafter, the “5/26/05 SPA”); (b) Secured Convertible Debenture dated May 26, 2005, originally issued by the Borrower to Highgate pursuant to the 5/26/05 SPA in the original principal amount of $3,750,000.00 and thereafter assigned to the Lender (as amended and in effect, hereinafter, the “$3.75M Debenture”); (c) Investor Registration Rights Agreement dated as of May 26, 2005, originally entered into by and between the Borrower and Highgate and thereafter assigned to the Lender (as amended and in effect, hereinafter, the “5/26/05 IRRA”); (d) Security Agreement dated as of May 26, 2005, originally entered into by and between the Borrower and Highgate and thereafter assigned to the Lender (hereinafter, the “Highgate Security Agreement”); (e) Securities Purchase Agreement dated as of December 30, 2005, entered into by and between the Borrower and the Lender (hereinafter, the “12/30/05 SPA”); (f) Secured Convertible Debenture dated December 30, 2005, issued by the Borrower to the Lender pursuant to the 12/30/05 SPA in the original principal amount of $1,500,000.00 (as amended and in effect, hereinafter, the “First $1.5M Debenture”); 1 (g) Investor Registration Rights Agreement dated as of December 30, 2005, entered into by and between the Borrower and the Lender (as amended and in effect, hereinafter, the “12/30/05 IRRA”); (h) Warrant dated December 30, 2005, executed and delivered to the Lender by the Borrower granting the Lender the right to purchase 10,000,000 shares of the Borrower’s common stock; (i) Securities Purchase Agreement dated as of August 23, 2006, entered into by and between the Borrower and the Lender (hereinafter, the “8/23/06 SPA”); (j) Secured Convertible Debenture dated August 23, 2006, issued by the Borrower to the Lender pursuant to the 8/23/06 SPA in the original principal amount of $1,500,000.00 (as amended and in effect, hereinafter, the “Second $1.5M Debenture”, and together with the $3.75M Debenture and the First $1.5M Debenture, collectively, the “Debentures”); (k) Amended and Restated Investor Registration Rights Agreement dated as of August 23, 2006, entered into by and between the Borrower and the Lender (as amended and in effect, hereinafter, the “8/23/06 IRRA”, and together with the 5/26/05 IRRA and the 12/30/05 IRRA, collectively, the “IRRAs”); (l) Warrant dated August 23, 2006, executed and delivered to the Lender by the Borrower granting the Lender the right to purchase 15,000,000 shares of the Borrower’s common stock (hereinafter, the “8/23/06 Warrant”); (m) Amended and Restated Security Agreement dated as of August 23, 2006, entered into by and between the Borrower and the Lender (as amended and in effect, hereinafter, the “YA Security Agreement”, and together with the Highgate Security Agreement, collectively, the “Security Agreements”); (n) Amendment to Debenture and Investor Registration Rights Agreement dated as of October 30, 2006, entered into by and between the Borrower and the Lender; (o) Agreement dated as of December 31, 2007, entered into by and among the Borrower, Highgate and the Lender; and (p) Agreement dated as of October 13, 2008, entered into by and among the Borrower, Highgate and the Lender. 2 One or more Events of Default occurred under the Financing Documents prior to the date hereof as a result of the following (hereinafter, collectively, the “Existing Defaults”): (i) the Borrower’s failure to repay the amounts due under the Debentures in full within fifteen (15) days of maturity, (ii) the Borrower’s failure to maintain the requisite number of shares of its stock in accordance with Section 1.03 of the Debentures, and (iii) the Borrower’s failure to file a registration statement under the IRRAs.Further, as a result of the Borrower’s failure to maintain the requisite number of shares of its stock in accordance with Section 1.03 of the Debentures, the Lender and Borrower have been unable to convert the Debentures into Common Stock (as defined in the Debentures) in accordance with the provisions of the Debentures.The Borrower has requested that the Lender (x) forbear from enforcing its rights and remedies under the Financing Documents as a result of the Existing Defaults until June 30, 2010, (y) forbear from converting the Debentures into shares of Common Stock until June 30, 2010, and (z) amend certain provisions of the Debentures, and the Lender has agreed to do so, but only upon the terms and conditions set forth herein. Accordingly, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed by and between the Borrower and the Lender as follows: Acknowledgment of Indebtedness 1. The Borrower hereby acknowledges and agrees that, in accordance with the terms and conditions of the Financing Documents, it is liable to the Lender as follows: a. Due under the $3.75M Debenture as of June 4, 2009: Principal $ 620,136.00 Interest $ 286,572.94 Total $ 906,708.94 b. Due under the First $1.5M Debenture as of June 4, 2009: Principal $ 1,500,000.00 Interest $ 412,291.67 Total $ 1,912,291.67 c. Due under the Second $1.5M Debenture as of June 4, 2009: Principal $ 1,041,218.00 Interest $ 333,161.41 Total $ 1,374,379.41 3 d. For all interest accruing upon the principal balances of the Debentures from and after June 4, 2009, for all costs, expenses, and costs of collection (including attorneys’ fees and expenses) as set forth in Paragraph 14, and for any fees, applicable redemption premiums, liquidated damages, and other amounts, hereafter accrued or coming due or incurred by the Lender in connection with the Financing Documents. Hereinafter all amounts due as set forth in this Paragraph 1, and all amounts payable under this Agreement, shall be referred to collectively as the “Obligations”. Waiver of Claims 2. The Borrower hereby acknowledges and agrees that it has no offsets, defenses, claims, or counterclaims against the Lender, its general partner, and its investment manager, and each of their respective agents, servants, attorneys, advisors, officers, directors, employees, affiliates, representatives, investors, partners, members, managers, predecessors, successors, and assigns (collectively, the “Lender Parties”) with respect to the Obligations, or otherwise, and that if the Borrower now has, or ever did have, any offsets, defenses, claims, or counterclaims against the Lender Parties, or any one of them, whether known or unknown, at law or in equity, from the beginning of the world through this date and through the time of execution of this Agreement, all of them are hereby expressly WAIVED, and the Borrower hereby RELEASES the Lender Parties from any liability therefor. Ratification of Financing Documents; Confirmation of Collateral; Cross-Collateralization; Further Assurances 3. The Borrower: a. Hereby ratifies, confirms, and reaffirms all and singular the terms and conditions of the Financing Documents.The Borrower further acknowledges and agrees that except as specifically modified in this Agreement, all terms and conditions of those documents, instruments, and agreements shall remain in full force and effect.In connection therewith, the Borrower further confirms that it executed the Financing Documents under the name Cirtran Corp., that Cirtran Corp. and Cirtran Corporation are the same entity; b. Agrees that (i) the obligations secured by the Financing Documents include, without limitation, the Obligations, and any future modifications, amendments, substitutions or renewals thereof, and (ii) all collateral, whether now existing or hereafter acquired, granted to the Lender pursuant to the Financing Documents, this Agreement, or otherwise shall secure all of the Obligations until full and final payment of the Obligations.Without limiting the foregoing, and for the avoidance of doubt, the Borrower hereby grants the Lender a security interest in all of the Borrower’s assets, whether now existing or hereafter acquired, including, without limitation, all accounts, inventory, goods, equipment, software and computer programs, securities, investment property, financial assets, deposit accounts, chattel paper, electronic chattel paper, instruments, documents, letter-of-credit rights, health-care-insurance receivables, supporting obligations, notes secured by real estate, commercial tort claims, and general intangibles, including payment intangibles, and all products and proceeds of the foregoing; and 4 c. Shall, from and after the execution of this Agreement, execute and deliver to the Lender whatever additional documents, instruments, and agreements that the Lender may reasonably require in order to correct any document deficiencies, or to vest or perfect the Financing Documents and the collateral granted therein or herein more securely in the Lender and/or to otherwise give effect to the terms and conditions of this Agreement, and hereby authorize the Lender to file any financing statements (including financing statements with a generic description of the collateral such as “all assets”), and take any other normal and customary steps, the Lender deems necessary to perfect or evidence the Lender’s security interests and liens in any such collateral.This Agreement constitutes an authenticated record. Conditions Precedent 4. The Lender’s agreements as contemplated herein, shall not be effective unless and until each of the following conditions precedent have been fulfilled, all as determined by the Lender in its sole and exclusive discretion: a. The Lender shall have received the payments set forth in Paragraphs 9.b.i and 14.a in good and collected funds. b. The Lender shall have received an updated organizational chart for the Borrower and its subsidiaries, including the Borrower’s ownership percentage in each of its subsidiaries; c. The Lender shall have received from the Borrower copies, certified by a duly authorized officer of the Borrower to be true and complete as of the date hereof, of each of (i) the governing documents of the Borrower as in effect on the date hereof, (ii) the resolutions of the Borrower authorizing the execution and delivery of this Agreement, the other documents executed in connection herewith and the Borrower’s performance of all of the transactions contemplated hereby, and (iii) an incumbency certificate giving the name and bearing a specimen signature of each individual who shall be so authorized; d. The Lender shall have received a current, updated perfection certificate in the form attached hereto as Exhibit “A” from the Borrower and each of the Subsidiaries (as defined in the Global Guaranty Agreement and Global Security Agreement); 5 e. The Lender shall have received a global security agreement in the form attached hereto as Exhibit “B” (hereinafter, the “Global Security Agreement”) from the Borrower and each of the Subsidiaries; f. The Lender shall have received a global guaranty agreement in the form attached hereto as Exhibit “C” (hereinafter, the “Global Guaranty Agreement”) from the Borrower and each of the Subsidiaries; g. The Lender shall have received from the Borrower an executed amendment to the 8/23/06 Warrant extending the Expiration Date (as defined in the 8/23/06 Warrant) for an additional period of one (1) year; h. All action on the part of the Borrower necessary for the valid execution, delivery and performance by the Borrower of this Agreement and all documents, instruments, and agreements incidental hereto or requested hereunder (hereinafter, collectively, the “Forbearance Documents”) shall have been duly and effectively taken and evidence thereof reasonably satisfactory to the Lender shall have been provided to the Lender; and i. This Agreement, and the other Forbearance Documents, shall be executed and delivered to the Lender by the parties thereto, shall be in full force and effect and shall be in a form and substance satisfactory to the Lender. Landlords’ Waivers 5. The Borrower shall use commercially reasonable efforts to obtain a landlord’s waiver in substantially the form attached hereto as Exhibit “D” for the following properties: a. 4125 S. 6000 W., West Valley City, Utah 84128; b. 9301 Wilshire Blvd, Suite 410, Los Angeles, California 90210; and c. 1004 Beau Terre Drive, Suite E507, Bentonville, Arkansas 72712. 6 Deposit Account Control Agreements 6. The Borrower shall use best efforts for a period of thirty (30) days after the date hereof to obtain a deposit account control agreement, in a form and substance satisfactory to the Lender in its sole and exclusive discretion, from each applicable bank or other depository institution with respect to the deposit accounts of the Borrower and the Subsidiaries, and shall, at the request of the Lender, allow the Lender to participate in discussions between such banks or depository institutions in the event that any of the same refuse to enter into such an agreement; provided, however, that in connection with Borrower’s efforts to obtain such deposit account control agreements as described above, “best efforts” shall not include any obligation on the part of the Borrower (i) to pay any costs, fees or expenses associated with such accounts in excess of those normally and customarily incurred in opening and maintaining accounts of that nature, or (ii) to make any material modification to any relationship with an applicable bank or other depository institution other than opening and maintaining such accounts. Certificates of Subsidiaries and Other Entities 7. Within ten (10) days after the date hereof, the Borrower shall deliver to the Lender stock certificates and/or ownership interests (as applicable) for all of the stock and/or ownership interests (as applicable) held by the Borrower in each of the Subsidiaries, After Bev Group LLC, and any other entities in which the Borrower holds an ownership interest, together with triplicate original stock powers for each certificate executed in blank.Upon the filing of all appropriate financing statements under the Uniform Commercial Code, all steps necessary to create and perfect the security interest created by the Financing Documents and/or this Agreement as a valid and continuing first lien on and first perfected security interest in the stock certificates and/or ownership interests in favor of the Lender prior to all other liens will have been taken. With respect to ownership interests, the Borrower represents and warrants that it has opted into Article 8 of the Uniform Commercial Code; provided, however, that the ownership interests hereunder shall be deemed “securities” for purposes of Uniform Commercial Code compliance only and the Borrower acknowledges and agrees that the act of opting into Article8 of the Uniform Commercial Code alone does not categorize said interests as “securities” under any federal investment company laws or federal or state securities laws. Amendment of Debentures 8. The Borrower and the Lender hereby agree that each of the Debentures is hereby amended as follows: a. Section 2.01 of each of the Debentures is hereby deleted in its entirety, and the following inserted in each of the Debentures in place thereof: “Section 2.01.Amendments.Debenture may only be amended upon the written consent of both the Company and the Holder.” b. Section 4.03 of each of the Debentures is hereby deleted in its entirety, and the following inserted in each of the Debentures in place thereof: “Section 4.03.[Deleted]” 7 Repayment of the Obligations 9. From and after the execution of this Agreement, interest shall accrue upon, and the Borrower shall repay, the Obligations as follows: a. Interest shall continue to accrue upon the principal balance of the Obligations at the rate of twelve percent (12%) per annum; and b. The Borrower shall make the following payments, which payments shall be applied first to accrued but unpaid interest and then to the principal balance of the Obligations: i. $125,000 on August 11, 2009 (at the time of signing of this Agreement); ii. $150,000 on September 1, 2009; iii. $150,000 on October 1, 2009; iv. $200,000 on November 1, 2009; v. $200,000 on December 1, 2009; vi. $250,000 on January 1, 2010; vii. $250,000 on February 1, 2010; viii. $300,000 on March 1, 2010; ix. $300,000 on April 1, 2010; x. $300,000 on May 1, 2010; xi. $300,000 on June 1, 2010; xii. $300,000 on July 1, 2010; and xiii. the remaining balance of the Obligations shall be paid in full in good and collected funds by federal funds wire transfer on or before the earlier of (i) the occurrence of a Termination Event (as defined below), or (ii) 3:00 P.M. (New York Time) on July 1, 2010 (hereinafter, the “Termination Date”). c. Provided that no Termination Event has occurred, the Borrower may prepay the Obligations, in whole or in part, at any time without premium or penalty.Any such prepayment shall not reduce or delay any other regularly scheduled payment. d. The Borrower may elect, subject to the consent of the Lender which may be given or withheld in its sole and exclusive discretion, to make all or a portion of any payment in shares of the Borrower’s Common Stock, par value $0.001 per share (hereinafter, the “Common Stock”), at the price per share equal to an amount equal eighty five percent (85%) of the lowest closing bid price of the Common Stock as listed on the National Association of Securities Dealers Inc.’s Over-the-Counter Bulletin Board, the Nasdaq SmallCap Market, the American Stock Exchange, or such other trading market as may be acceptable to the Lender, as quoted by Bloomberg L.P. for the ten (10) trading days immediately preceding the date of the payment; provided, however, that upon the occurrence of a Termination Event, the lowest closing bid price of the Common Stock shall be as quoted by Bloomberg L.P. for the twenty (20) trading days immediately preceding the date of payment; provided, further, that the Borrower shall not be allowed to make such a payment for a number of shares of Common Stock in excess of that number of shares of Common Stock which, upon giving effect to such payment, would cause the aggregate number of shares of Common Stock beneficially owned by the Lender and its affiliates to exceed 4.99% of the outstanding shares of the Common Stock following such payment. 8 Forbearance by Lender 10. In consideration of the Borrower’s performance in accordance with this Agreement and the other Forbearance Documents, the Lender shall forbear from enforcing the Lender’s rights and remedies as a result of the Existing Defaults and/or converting the Debentures into shares of Common Stock, until the earlier of (i) the occurrence of a Termination Event (as defined below), or (ii) the Termination Date.Notwithstanding the foregoing, nothing contained in this Agreement or the other Forbearance Documents shall constitute a waiver by the Lender of any default or event of default, whether now existing or hereafter arising (including, without limitation, the Existing Defaults), and/or its right to convert the Debentures into shares of Common Stock.This Agreement shall only constitute an agreement by the Lender to forbear from enforcing its rights and remedies and/or converting the Debentures into shares of Common Stock upon the terms and conditions set forth herein. Termination Events 11. The occurrence of any one or more of the following events shall constitute a termination event (hereinafter, a “Termination Event”) under this Agreement: a. The failure of the Borrower make any of the payments set forth in Paragraph 9, above, within fifteen (15) days of the applicable payment date, it being expressly acknowledged and agreed that TIME IS OF THE ESSENCE; b. The failure of the Borrower to promptly, punctually, or faithfully perform or comply with any other term or condition of this Agreement and the other Forbearance Documents as and when due, or within fifteen (15) days after receiving written notice from the Lender of such failure, it being expressly acknowledged and agreed that TIME IS OF THE ESSENCE; 9 c. The determination by the Lender that any warranty or representation made by the Borrower in connection with this Agreement or the other Forbearance Documents was false or misleading in any material respect; d. The occurrence of a materially adverse change in or to the collateral granted to the Lender under the Financing Documents and/or the Forbearance Documents, as determined by the Lender in its sole, exclusive, and reasonable discretion; or e. Except as expressly modified herein, the occurrence of any default or event of default (other than the Existing Defaults) under the Financing Documents which is not cured by the Borrower within ten (10) days after receiving written notice thereof from the Lender; provided, however, that such cure period shall not apply to defaults or events of default related to bankruptcy or insolvency or the like. Rights Upon Occurrence of a Termination Event 12. Upon the occurrence of any Termination Event: a. The Lender’s agreement to forbear as set forth in this Agreement shall automatically terminate and the Lender may immediately commence enforcing its rights and remedies pursuant to this Agreement, the other Forbearance Documents, the Financing Documents and/or otherwise under applicable law; and b. All Obligations shall be immediately due and payable in full, without demand, notice, or protest, all of which are hereby expressly WAIVED; and c. Interest shall thereafter accrue on the outstanding principal balance of the Obligations at the default rate(s) of interest, if any, set forth in the Financing Documents. Special Provision Regarding Enforcement of Rights Against Borrower’s Subsidiaries 13. The Lender agrees that its rights to enforce the terms and conditions of the Global Guaranty Agreement and Global Security Agreement against the Subsidiaries shall be subject to the following provisions: a. From and after the occurrence of a Termination Event (other than a Termination Event which occurs as a result of the insolvency or bankruptcy filing of the Borrower or a Subsidiary), the Lender will provide the Borrower with not less than ten (10) days prior notice before enforcing any rights and remedies under the Global Guaranty Agreement and/or Global Security Agreement against the Subsidiaries.In the event of the occurrence of a Termination Event as a result of the insolvency or bankruptcy filing of the Borrower or a Subsidiary, no further notice shall be required before the Lender may proceed to enforce its rights and remedies. 10 b. After the expiration of the notice period set forth in the preceding Paragraph, the Lender may proceed to enforce its rights under the Global Security Agreement and Global Guaranty Agreement against the following Subsidiaries (hereinafter, collectively, the “First Subsidiaries”): Cirtran – Asia, Inc., Cirtran Products Corp. and Cirtran Media Corp.Unless and until “substantial completion” of the liquidation of any collateral granted to the Lender by the First Subsidiaries and after a written accounting of the proceeds realized therefrom is provided to the Borrower, the Lender will not proceed to enforce rights under the Global Security Agreement or Global Guaranty Agreement against any other Subsidiaries.For purposes of this Paragraph 13, “substantial completion” shall mean the time at which the Lender determines, in its sole, exclusive, and reasonable discretion, that further liquidation of collateral granted by, or other enforcement action against, the First Subsidiaries is no longer commercially reasonable or beneficial to the Lender.For the avoidance of doubt, the parties agree that (i) in no event shall “substantial completion” be deemed to require the Lender to completely exhaust any and all possible enforcement actions or to liquidate any or all possible collateral, to take any enforcement action or liquidate any collateral that the Lender reasonably believes may expose the Lender to liability, or for which the Lender believes its recovery will be insufficient for the effort or time involved, or for which the costs and expenses will outweigh the expected recovery, and (ii) the determination as to whether to take any particular action or to liquidate any particular collateral shall remain in the Lender’s sole and exclusive, but reasonable, discretion.Upon substantial completion of enforcement action against the First Subsidiaries, the Lender may immediately proceed to enforce its rights under the Global Security Agreement and Global Guaranty Agreement against any of the other Subsidiaries. c. Notwithstanding the foregoing, if the Borrower and/or any of the Subsidiaries (i) interferes, distrains, hinders, delays, impairs, or otherwise opposes the Lender’s efforts to enforce its rights against the Borrower or the First Subsidiaries in accordance with the terms of this Paragraph, or (ii) files or becomes subject to a bankruptcy proceeding, an assignment for the benefit of creditors or other similar insolvency proceeding or process, then the provisions of this Paragraph shall be void, and the Lender may immediately proceed to enforce all of its rights and remedies under the Global Security Agreement, the Global Guaranty Agreement, or otherwise against the Borrower and/or any of the Subsidiaries in such a manner as determined by the Lender in its sole and exclusive discretion and without regard to the restrictions set forth in this Paragraph. 11 d. All of the provisions set forth in this Paragraph 13 relate solely to the Lender’s rights against the Subsidiaries.Nothing herein is intended to, nor shall be construed to, restrict, modify, or affect any of the Lender’s rights and remedies against the Borrower (or any other party other than the Subsidiaries that may be obligated under, or liable for, the Obligations), which rights and remedies the Lender may exercise from and after the occurrence of a Termination Event without any notice or restriction. Costs and Expenses 14. The Borrower shall reimburse the Lender for any and all unreimbursed costs, expenses, and costs of collection (including attorneys’ fees and expenses) incurred by the Lender in connection with the negotiation and preparation of this Agreement and the other Forbearance Documents in an amount not to exceed $25,000.00 and in accordance with the following payment schedule: a. $8,300.00 on August 11, 2009 (at the time of signing of this Agreement); b. $8,300.00 on September 1, 2009; and c. the remaining balance on October 1, 15. The Borrower shall reimburse the Lender on demand for any and all unreimbursed costs, expenses, and costs of collection (including attorneys’ fees and expenses) hereafter incurred by the Lender in connection with the protection, preservation, and enforcement by the Lender of its rights and remedies under the Financing Documents, this Agreement and/or the other Forbearance Documents. Representations, Warranties, and Covenants 16. The Borrower hereby represents, warrants and covenants to the Lender as follows: a. The execution and delivery of this Agreement and the other Forbearance Documents by the Borrower and the Subsidiaries and the performance by the Borrower and the Subsidiaries of their respective obligations and agreements under this Agreement, the other Forbearance Documents and the Financing Documents are within the authority of the Borrower and the Subsidiaries, have been duly authorized by all necessary corporate or trust proceedings, if applicable, on behalf of the Borrower and the Subsidiaries, and do not and will not contravene any provision of law, statute, rule or regulation to which the Borrower and the Subsidiaries (or any of them) are subject or, if applicable, any of the Borrower’s and the Subsidiaries’ charter, other organization papers, by-laws or any stock provision or any amendment thereof or of any agreement or other instrument binding upon the Borrower and the Subsidiaries. 12 b. This Agreement, the other Forbearance Documents and the Financing Documents constitute legal, valid and binding obligations of the Borrower and the Subsidiaries, enforceable in accordance with their respective terms. c. No approval or consent of, or filing with, any governmental agency or authority is required to make valid and legally binding the execution, delivery or performance by the Borrower and the Subsidiaries of this Agreement, the other Forbearance Documents or any of the Financing Documents. d. Except as expressly waived, forborne or otherwise amended in the Forbearance Documents, the Borrower and the Subsidiaries have performed and complied in all material respects with all terms and conditions herein required to be performed or complied with by the Borrower and the Subsidiaries prior to or at the time hereof, and as of the date hereof, no event of default has occurred and is continuing under any of the Financing Documents, with the sole exception of the Existing Defaults. e. The representations and warranties contained in the Forbearance Documents and the Financing Documents were true and correct in all material respects at and as of the date made and are true and correct as of the date hereof, except to the extent of changes resulting from transactions specifically contemplated or specifically permitted by this Agreement, the other Forbearance Documents and the Financing Documents, changes which have been disclosed in writing to the Lender on or prior to the date hereof (including the Existing Defaults) and changes occurring in the ordinary course of business that singly or in the aggregate are not materially adverse, and to the extent that such representations and warranties relate expressly to an earlier date. f. Except as set forth on Schedule 4.2 of the Global Security Agreement, the Borrower currently has no commercial tort claims (as such term is defined in the Uniform Commercial Code), and hereby covenants and agrees that in the event the Borrower shall hereafter hold or acquire a commercial tort claim, the Borrower shall immediately notify the Lender of the particulars of such claim in writing and shall grant to the Lender a security interest therein and in the proceeds thereof, upon such terms and documentation as may be reasonably satisfactory to the Lender. g. With the exception of the Debentures and outstanding warrants and stock options, no convertible debentures, convertible notes or other convertible instruments issued by the Borrower are currently in existence, and during the term of this Agreement, the Borrower shall not issue any convertible debentures, convertible notes or other convertible instruments (excluding employee stock options approved by the Board of Directors of the Borrower) to any party except as set forth under the Financing Documents. 13 h. The Borrower and the Subsidiaries have read and understand each of the terms and conditions of this Agreement and the other Forbearance Documents and confirm that they are entering into this Agreement and the other Forbearance Documents freely and voluntarily, without duress, after having had an opportunity for consultation with independent counsel of their own selection, and not in reliance upon any representations, warranties, or agreements made by the Lender and not set forth in this Agreement or the other Forbearance Documents. 17. Lock Up.The Lender agrees until the earlier of (a) a Termination Event or (b) the Termination Date, the Lender will not seek to convert any principal or interest on any of the Debentures into shares of Common Stock, and will not directly or indirectly sell, or cause any third party to sell, any shares of Common Stock received in connection with any conversion of any principal or interest under any of the Debentures into the market, except for any shares of Common Stock received pursuant to Paragraph 9.d or as may be expressly agreed to by the Borrower. Waivers 18. Non-Interference.From and after the occurrence of any Termination Event, the Borrower agrees not to interfere with the exercise by the Lender of any of its rights and remedies.The Borrower further agrees that it shall not seek to distrain or otherwise hinder, delay, or impair the Lender’s efforts to realize upon any collateral granted to the Lender, or otherwise to enforce its rights and remedies pursuant to the Financing Documents, this Agreement, and/or the other Forbearance Documents.The provisions of this Paragraph shall be specifically enforceable by the Lender. 19. Reserved. 20. Jury Trial. The Borrower and the Lender hereby make the following waiver knowingly, voluntarily, and intentionally, and understand that the other, in entering into this Agreement, is relying on such a waiver:THE BORROWER AND THE LENDER EACH HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE BORROWER, OR ANY OTHER PERSON, AND THE LENDER. Entire Agreement 21. This Agreement shall be binding upon the Borrower and the Borrower’s employees, representatives, successors, and assigns, and shall inure to the benefit of the Lender and the Lender’s successors and assigns.This Agreement and the other Forbearance Documents incorporate all of the discussions and negotiations between the Borrower and the Subsidiaries and the Lender, either expressed or implied, concerning the matters included herein and in such other documents, instruments and agreements, any statute, custom, or usage to the contrary notwithstanding.No such discussions or negotiations shall limit, modify, or otherwise affect the provisions hereof.No modification, amendment, or waiver of any provision of this Agreement, or any provision of any other document, instrument, or agreement between the Borrower and the Lender shall be effective unless executed in writing by the party to be charged with such modification, amendment, or waiver, and if such party be the Lender, then by a duly authorized officer thereof. 14 Construction of Agreement 22. In connection with the interpretation of this Agreement and the other Forbearance Documents: a. All rights and obligations hereunder and thereunder, including matters of construction, validity, and performance, shall be governed by and construed in accordance with the law of the State of New Jersey and are intended to take effect as sealed instruments. b. The captions of this Agreement are for convenience purposes only, and shall not be used in construing the intent of the Lender and the Borrower under this Agreement. c. In the event of any inconsistency between the provisions of this Agreement and any other document, instrument, or agreement entered into by and between the Lender and the Borrower, the provisions of this Agreement shall govern and control. d. The Lender and the Borrower have prepared this Agreement and the other Forbearance Documents with the aid and assistance of their respective counsel.Accordingly, all of them shall be deemed to have been drafted by the Lender and the Borrower and shall not be construed against either the Lender or the Borrower. Illegality or Unenforceability 23. Any determination that any provision or application of this Agreement is invalid, illegal, or unenforceable in any respect, or in any instance, shall not affect the validity, legality, or enforceability of any such provision in any other instance, or the validity, legality, or enforceability of any other provision of this Agreement. [Remainder of Page Intentionally Left Blank] 15 IN WITNESS WHEREOF, this Forbearance Agreement and Amendment has been executed as of the date first set forth above. YA GLOBAL INVESTMENTS, L.P., CIRTRAN CORPORATION, f/k/a Cornell Capital Partners, LP a/k/a Cirtran Corp. By:Yorkville Advisors, LLC, By: its Investment Manager duly authorized Name: Title: By: duly authorized Name: Title: 1151262.14 EXHIBIT A Perfection Certificate PERFECTION CERTIFICATE Borrower represents and warrants that the following information is true, accurate and complete. 1. NAME OF THE BORROWER. a.The exact corporate or other entity name of Borrower as it appears in its current Articles or Certificate of Incorporation is as set forth in column (a) of the table below. b.The federal employer identification number of Borrower is as set forth in column (b) of the table below. c.The legal status and jurisdiction of incorporation or organization of Borrower is as set forth in column (c) of the table below.Borrower is in good standing under the laws of the jurisdiction of its incorporation or organization. d.All other names (including fictitious names, d/b/a's, trade names or similar names) currently used by Borrower or used within the past 12 years, together with the periods of use, are listed as set forth in column (d) of the table below: (a) (b) (c) (d) CirTran Corporation 68-0121636 Nevada corporation None. e.Borrower has the following subsidiaries: Racore Network, Inc., a Utah corporation; Cirtran – Asia, Inc., a Utah corporation; Cirtran Beverage Corp., a Utah corporation; Cirtran Media Corp., a Utah corporation; Cirtran Online Corp., a Utah corporation; Cirtran Products Corp., a Utah corporation f.The following are the names and addresses of all entities from whom Borrower has acquired any personal property in a transaction not in the ordinary course of business during the past six years, together with the date of such acquisition and the type of personal property acquired (e.g., equipment, inventory, etc.): Name Mailing Address Date of Acquisition Type of Property None 2.LOCATIONS OF BORROWER. a.The table below sets forth the following addresses: (a)denotes the present location of the chief executive offices of Borrower. (b)denotes the location of the chief executive offices of Borrower during the past six years. (c)denotes all locations where Borrower maintains any books or records relating to any of its Accounts. (d)denotes all locations where Borrower maintains any Collateral. (e)denotes all locations where Borrower owns, leases, or occupies any Real Property (indicate whether property is owned or leased; and, if leased, indicate name, mailing address and phone number of the applicable landlord). Item Complete Street and Mailing Address, including County and Zip Code (a) (b) (c) 4125 S. 6000 W. West Valley City, Utah 84128 (d) None. (e) 9301 Wilshire Blvd, Suite 410, Los Angeles, CA 90210 Lease; Wilshire Rexford Plaza, LLC, c/o 4929 Wilshire, LP, 4929 Wilshire Blvd., Suite 830, Los Angeles, CA, 90010, Attention: Property Manager, Tel 323-931-4099 (e) 1004 Beau Terre Drive, Suite E507, Bentonville, Arkansas 72712 Lease; Behringer Harvard TIC Management Services LP, 1005 Beau Terre Drive, Bentonville, AR 72712, Attention: Property Manager; Telephone: 479-271-8181 b.The following are the names and addresses of all warehousemen or bailees who have possession of any of the Inventory of Borrower: Name Complete Street and Mailing Address, including County and Zip Code Inventory of Borrower None. c.The following lists places in which Goods purchased by Borrower might in the ordinary course be located, even temporarily for purposes of transshipment, after title thereto has passed to Borrower: None. d.The following lists third party at which Borrower maintains records on servers or other electronic equipment and provides the names and address of such third parties: None. 3. TYPES OF COLLATERAL a.Borrower owns the following kinds of assets. (If the answer is “Yes” to any of the following questions, attach a schedule describing each such asset owned by Borrower.) Copyrights or copyright applications registered with the U.S. Copyright Office YesoNoX Software registered with the U.S. Copyright Office YesoNoX Software not registered with the U.S. Copyright Office YesoNoX Patents and patent applications YesoNoX Trademarks or trademark applications (including any service marks, collective marks and certification marks) YesXNoo Other Intellectual Property (other than as listed above) we have a URL, which is commonly thought of as IP YesXNoo Licenses to use trademarks, patents, copyrights and other Intellectual Property of others YesoNoX Franchise, marketing agreements orsimilar agreements YesoNoX Stocks, Bonds or other Investment Property YesXNoo Promissory notes, or other Instruments or evidence of indebtedness: YesoNoX Leases of equipment, security agreements naming such person as secured party, or other Chattel Paper YesoNoX Aircraft YesoNoX Vessels, Boats or Ships YesoNoX Railroad Rolling Stock YesoNoX Motor Vehicles YesoNoX Crops or Minerals YesoNoX b.The following are all governmental permits and licenses held by Borrower: Description of Permit and License None. c.The following are all banks or savings institutions at which Borrower maintains Deposit Accounts: Bank of America Account # Address CirTran Asia - Operating CirTran Beverage - Distribution CirTran Beverage - Operating CirTran Beverage - Payroll CirTran Beverage - Playboy CirTran Beverage - Web Sales CirTran Corporation - Investment CirTran Corporation - Operating CirTran Corporation - Payroll CirTran Media - Operating CirTran Media - Payroll CirTran Media - RDG CirTran Media - SLP CirTran Media - SSI CirTran Media - TCP CirTran Online - Operating CirTran Products - Operating Racore Technology Corporation - Operating Racore Technology Corporation - Payroll Bank of American Fork Account # CirTran Asia - Operating CirTran Corporation - Investment CirTran Corporation - Operating CirTran Corporation - Payroll CirTran Beverage - Operating 4. OFFICERS AND DIRECTORS OF BORROWER The following are the names and titles of the officers and directors of Borrower. Office/Title Name of Officer President, Chief Executive Officer,Director, Chairman of the Board,ChiefFinancial Officer Iehab J. Hawatmeh Fadi Nora Director Shaher Hawatmeh Chief Operating Officer Prompt written notice will be given to Lender of any change or amendment with respect to any of the foregoing.Lender is authorized to contact the companies or individuals listed above. 5. OTHER ITEMS a.Borrower is qualified and in good standing as a foreign corporation or other entity in the jurisdictions set forth below: Jurisdiction Type of Activity California Offices Arkansas Offices b.Borrower’s total authorized and outstanding shares of Common Stock (or other equity securities) is as set forth below: Class of Units Authorized Outstanding Common Stock 1,500,000,000 1,499,999,997 c.Borrower owns stock or other equity interests of the following corporations (indicate whether shares constitute entire outstanding stock, majority interest, or controlling interest): Name of Subsidiary Corporation Address No. of Shares & Interest Type of Operation Racore Network, Inc., 4125 S. 6000 W. West Valley City, Utah 84128 100% Engineering, Design Cirtran – Asia, Inc. 4125 S. 6000 W. West Valley City, Utah 84128 100% Engineering, Design, Manufacture Cirtran Beverage Corp. 4125 S. 6000 W. West Valley City, Utah 84128 100% Product Sales Cirtran Media Corp. 4125 S. 6000 W. West Valley City, Utah 84128 100% Direct Response Market Cirtran Online Corp. 4125 S. 6000 W. West Valley City, Utah 84128 100% Product Sales Cirtran Products Corp. 4125 S. 6000 W. West Valley City, Utah 84128 100% Contract Manufacture d.A list of each other person or entity in which Borrower has an investment or other interest in, or any outstanding loan or advance to, (including any officer, director or shareholder of Borrower) is set forth below: Name Address Specify Type/Amount of Interest Play Beverages Group, LLC ~$5.6 million e.Are Borrower’s accounts receivables payable by the United States Government, a foreign government, or any department or agency thereof?If so, please state the aggregate amount thereof and the percentage that those accounts receivables are of all of such Borrower’s accounts receivables, in each case as of a recent, specified date. f.Is any of Borrower’s inventory subject to a claim under any contract with the United States Government, a foreign government, or any department or agency thereof that title to such inventory has vested in such person by virtue of progress payments?If so, please state the aggregate amount thereof and the percentage that such inventory is of all of such inventory, in each case as of a recent, specified date. Schedules to Perfection Certificate Schedule 3.a. Trademarks “True Ceramic Pro Flat Iron” “Real Deal Grill” URL www.cirtran.com www.racore.com EXHIBIT B Global Security Agreement 27 &&&GLOBAL SECURITY AGREEMENT THIS GLOBAL SECURITY AGREEMENT (the “Agreement”) is entered into as of August 11, 2009, by and among (i) Cirtran Corporation, a Nevada corporation (“Company”) and (ii) each subsidiary and affiliate of the Company listed on Schedule 1 attached hereto (the “Subsidiaries,” and collectively with the Company, the “Grantors”) in favor of YA Global Investments, L.P., f/k/a Cornell Capital Partners, LP (the “Secured Party”). WHEREAS, the Secured Party is the holder of (i) certain secured convertible debentures, issued pursuant to that Securities Purchase Agreement dated as of May 26, 2005, that Securities Purchase Agreement dated as of December 30, 2005, and that certain Securities Purchase Agreement dated as of August 23, 2006, (collectively, the “Securities Purchase Agreements”), and (ii) other evidence of indebtedness issued by the Company to the Secured Party or to certain other parties that subsequently assigned their rights in such secured convertible debentures or other evidence of indebtedness to the Secured Party, including the secured convertible debentures listed on Schedule 2 attached hereto (as may be amended, supplemented and restated from time to time, the “Debentures”); WHEREAS, the Secured Party and the Company are parties to that certain Forbearance Agreement dated as of August 11, 2009 (the “Forbearance Agreement”); WHEREAS, the Secured Party and certain of the Grantors are parties to certain of the Prior Debt Documents (as defined below); WHEREAS, each of the Grantors has executed and delivered a Global Guaranty Agreement dated as of August 11, 2009 in favor of the Secured Party (the “Guaranty Agreement”), pursuant to which the Grantors absolutely and unconditionally guarantee to the Secured Party the payment and performance of all now existing and hereafter arising Obligations (as defined below); WHEREAS, in connection with the financial accommodations to the Company by the Secured Party under the Debentures or otherwise and the Secured Party’s willingness to enter into the Forbearance Agreement with the Company, the Subsidiaries will directly benefit from such financial accommodations and forbearance as part of the affiliated business operations of the Company. NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, and for other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1.Recitals. The above recitals are true and correct and are incorporated herein, in their entirety, by this reference. 28 1.2.Interpretations. Nothing herein expressed or implied is intended or shall be construed to confer upon any person other than the Secured Party any right, remedy or claim under or by reason hereof. 1.3.Definitions. (a)To the extent used in this Agreement and not defined herein, terms defined in the UCC shall have the meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined) ascribed to such terms in the UCC.To the extent the definition of any category or type of Collateral is expanded by any amendment, modification or revision to the UCC, such expanded definition will apply automatically as of the date of such amendment, modification or revision. (b)As used in this Agreement, the following terms shall have the meanings indicated below (such meanings to be equally applicable to both the singular and plural forms of such terms): “Collateral” has the meaning set forth in Section “Deposit Account” has the meaning set forth in Section “Event of Default” shall mean a Grantor defaulting in any of its obligations under (i) this Agreement, and (ii) any other Transaction Document. “GAAP” shall mean generally accepted accounting principles in the United States of
